                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 MICHAEL PAUL SHENEMAN,

        Plaintiff,
                                                                    Case No. 1:19-cv-147
 v.
                                                                    HON. JANET T. NEFF
 STATE OF MICHIGAN,

        Defendant.
 ____________________________/


                                   OPINION AND ORDER

       Plaintiff initiated this action on November 28, 2018 against the State of Michigan, and the

State of Michigan filed a motion to dismiss. The matter was referred to the Magistrate Judge, who

issued a Report and Recommendation (R&R), recommending that this Court grant Defendant’s

motion. The matter is presently before the Court on Plaintiff’s “Motion to Reconsider” (ECF No.

21), which was docketed as Plaintiff’s objection to the Report and Recommendation.             In

accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de

novo consideration of those portions of the Report and Recommendation to which objection has

been made. The Court denies the objection and issues this Opinion and Order.

       The Magistrate Judge recommends that this Court dismiss this action because states “are

immune under the Eleventh Amendment from suit in federal court” and, furthermore, the State of

Michigan is not a “person” who may be sued under § 1983 for money damages (R&R, ECF No.

21 at PageID.58). Plaintiff merely requests that this Court “put aside the Eleventh Amendment”

(Obj., ECF No. 21 at PageID.59). Plaintiff presents no discernable valid objection to the Report
and Recommendation.         Accordingly, this Court adopts the Magistrate Judge’s Report and

Recommendation as the Opinion of this Court. Because this Opinion and Order resolves all

pending claims, a Judgment will also be entered. See FED. R. CIV. P. 58. Therefore:

       IT IS HEREBY ORDERED that the Objection (ECF No. 21) is DENIED and the Report

and Recommendation of the Magistrate Judge (ECF No. 20) is APPROVED and ADOPTED as

the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (ECF No. 15) is

GRANTED for the reasons stated in the Report and Recommendation.



Dated: December 30, 2019                                     /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               2
